Exhibit 10.2
EXECUTION VERSION
AMENDMENT AND RESTATEMENT AND
RESIGNATION AND APPOINTMENT AGREEMENT
     This AMENDMENT AND RESTATEMENT AND RESIGNATION AND APPOINTMENT AGREEMENT
dated as of October 26, 2009 (this “Agreement”), is entered into by and among
FERRO CORPORATION, an Ohio corporation (the “Company”), the several banks and
other financial institutions or entities listed on the signature pages hereto as
Lenders (collectively, the “Signing Lenders”), CREDIT SUISSE, CAYMAN ISLANDS
BRANCH (“Credit Suisse”), as Term Loan Administrative Agent, NATIONAL CITY BANK
(“National City”), as resigning Revolving Loan Administrative Agent (in such
capacity, “Resigning Agent”) and as Collateral Agent, and PNC BANK, NATIONAL
ASSOCIATION (“PNC Bank”), as successor Revolving Loan Administrative Agent (in
such capacity, “Successor Agent”). Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Restated Credit Agreement
(as defined below).
W I T N E S S E T H:
     WHEREAS, the Company, certain Subsidiaries of the Company, the Lenders from
time to time party thereto, Credit Suisse, as Term Loan Administrative Agent,
National City, as Revolving Loan Administrative Agent and as Collateral Agent,
Keybank National Association, as Documentation Agent, and Citigroup Global
Markets, Inc., as Syndication Agent have entered into the Amended and Restated
Credit Agreement dated as of June 8, 2007 (as otherwise amended, restated,
supplemented, waived or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”);
     WHEREAS, the Company has requested that the Existing Credit Agreement be
amended to, among other things, (a) provide for Extended Revolving Loan
Commitments (as defined below) and (b) permit Extended Revolving Loan Lenders
(as defined below) to convert a portion of their Original Revolving Loans into
New Term Loans in an aggregate principal amount of up to $100,000,000;
     WHEREAS, each existing Lender with Original Revolving Loan Commitments (an
“Original Revolving Loan Lender”) that executes and delivers a signature page to
this Agreement (an “Extended Revolving Loan Lender”) will be deemed upon the
Second Restatement Effective Date (as defined below) to have agreed to the terms
of this Agreement and to have made an Extended Revolving Loan Commitment in an
aggregate principal amount up to, but not in excess of, the aggregate principal
amount of such Original Revolving Loan Lender’s existing Revolving Loan
Commitment immediately prior to the Second Restatement Effective Date (“Original
Revolving Loans”);
     WHEREAS, each Extended Revolving Loan Lender shall also have the option to
convert a portion of its Original Revolving Loans into New Term Loans and each
Extended Revolving Loan Lender that executes and delivers a signature page to
this Agreement (a “New Term Loan Lender”) will be deemed upon the Second
Restatement Effective Date to have agreed to the terms of this Agreement and be
deemed to have converted a portion of its Original Revolving Loans into New Term
Loans in an aggregate principal amount up to, but not in excess of, the
aggregate principal amount of such Original Revolving Loan Lender’s Original
Revolving Loans that are not otherwise converted into Extended Revolving Loans;
and
     WHEREAS, pursuant to Section 9.4 of the Existing Credit Agreement, National
City desires to resign as Revolving Loan Administrative Agent under the Existing
Credit Agreement and the other Loan Documents;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Company and the Required Lenders desire to ratify the
appointment of PNC Bank as successor Revolving Loan Administrative Agent under
the Existing Credit Agreement and the other Loan Documents, and the Successor
Agent wishes to accept such appointment; and
     WHEREAS, the Lenders whose signatures appear below, constituting at least
the Required Lenders, are willing to amend and restate the Existing Credit
Agreement, the Extended Revolving Loan Lenders are willing to convert their
Original Revolving Loan Commitments into Extended Revolving Loan Commitments as
contemplated hereby and the New Term Loan Lenders are willing to convert their
Original Revolving Loans into New Term Loans as contemplated hereby, in each
case, on the terms and subject to the conditions set forth herein.
          NOW, THEREFORE, the parties hereto hereby agree and covenant as
follows:
     SECTION 1. Amendment and Restatement of the Existing Credit Agreement. The
parties hereto agree that the Existing Credit Agreement (and, to the extent
provided in Exhibit B, any exhibits and schedules thereto) shall be amended and
restated on the Second Restatement Effective Date such that, on the Second
Restatement Effective Date, the terms set forth in the Second Amended and
Restated Credit Agreement attached hereto as Exhibit A (the “Restated Credit
Agreement”) shall replace the terms of the Existing Credit Agreement.
     SECTION 2. Extended Revolving Loan Commitments.
     (a) Subject to the terms and conditions set forth herein, (i) each Extended
Revolving Loan Lender agrees to make Extended Revolving Loan Commitments to the
Borrowers on the Second Restatement Effective Date in an amount equal to its
Extended Revolving Loan Commitment (as defined below) and (ii) each Extended
Revolving Loan Lender agrees to convert on the Second Restatement Effective Date
the aggregate amount of its Original Revolving Loans into Extended Revolving
Loans to the extent that such Original Revolving Loans are not converted into
New Term Loans in accordance with Section 3 below. The “Extended Revolving Loan
Commitment” of any Extended Revolving Loan Lender shall be the amount of its
Original Revolving Credit Commitment (after giving effect to any conversion of
such Extended Revolving Loan Lender’s Original Revolving Loans into New Term
Loans) or such lesser amount as is determined by Credit Suisse Securities
(USA) LLC and National City (collectively, the “Arrangers”) and the Company and
notified to such Lender on or prior to the Second Restatement Effective Date.
The amount of each Lender’s Extended Revolving Loan Commitment is set forth on
Schedule A hereto. Notwithstanding anything herein or in the Existing Credit
Agreement to the contrary, the aggregate principal amount of the Extended
Revolving Loan Commitments shall be as determined by the Arrangers and the
Company; provided that in no event shall the aggregate principal amount of the
Extended Revolving Loan Commitments exceed the aggregate principal amount of the
Original Revolving Loan Commitments (after giving effect to any conversion of
such Extended Revolving Loan Lender’s Original Revolving Loans into New Term
Loans) immediately prior to the Second Restatement Effective Date.
     (b) Each Extended Revolving Loan Lender shall make Extended Revolving Loan
Commitments on the Second Restatement Effective Date by converting all or a
portion of its Original Revolving Loan Commitments (after giving effect to any
conversion of such Extended Revolving Loan Lender’s Original Revolving Loans
into New Term Loans) to Extended Revolving Loan Commitments in an equal
principal amount. The conversion undertakings of the Extended Revolving Loan
Lenders are several and no such Extended Revolving Loan Lender shall be
responsible for any other Extended Revolving Loan Lender’s failure to make by
conversion any Extended Revolving Loan Commitments. The Borrowers will be
required to make any payments to Original Revolving Loan Lenders under Section

 



--------------------------------------------------------------------------------



 



4.4 of the Existing Credit Agreement in respect of the conversion of Existing
Revolving Loan Loans on the Second Restatement Effective Date for Extended
Revolving Loans.
     SECTION 3. New Term Loans.
     (a) Subject to the terms and conditions set forth herein, each New Term
Loan Lender agrees to convert on the Second Restatement Effective Date the
aggregate principal amount of its Original Revolving Loans set forth on
Schedule B hereto into New Term Loans. The amount of Original Revolving Loans of
each New Term Loan Lender to be converted into New Term Loans as set forth on
Schedule B hereto shall be determined by the Arrangers and the Company and
notified to such New Term Loan Lender on or prior to the Second Restatement
Effective Date. Notwithstanding anything herein or in the Existing Credit
Agreement to the contrary, the aggregate principal amount of Original Revolving
Loans to be converted into New Term Loans shall be as determined by the
Arrangers and the Company; provided that in no event shall the aggregate
principal amount of the New Term Loans exceed the aggregate principal amount of
the Original Revolving Loans immediately prior to the Second Restatement
Effective Date and provided, further, that that no more than $100,000,000 in
aggregate principal amount of all Original Revolving Loans may be converted into
New Term Loans, unless the Administrative Agents and the Company shall otherwise
agree. The conversion undertakings of the New Term Loan Lenders are several and
no such New Term Loan Lender shall be responsible for any other New Term Loan
Lender’s failure to make by conversion any New Term Loans. The Borrowers will be
required to make any payments to New Term Loan Lenders under Section 4.4 of the
Restated Credit Agreement in respect of the conversion of Original Revolving
Loans on the Second Restatement Effective Date into New Term Loans.
     (b) All Borrowings of New Term Loans made on the Second Restatement
Effective Date will have initial Interest Periods ending on the same dates as
the Interest Periods applicable at such time to the Original Term Loans.
     SECTION 4. Agency Resignation, Waiver, Consent and Appointment.
     (a) As of the Second Restatement Effective Date (as defined below), (i) the
Resigning Agent hereby resigns as the Revolving Loan Administrative Agent as
provided under Section 9.4 of the Existing Credit Agreement and shall have no
further obligations under the Loan Documents in such capacity; (ii) the
Resigning Agent hereby relinquishes its rights to receive any further agency
fees for acting as Revolving Loan Administrative Agent under the Loan Documents;
(iii) the Required Lenders hereby appoint PNC Bank as successor Revolving Loan
Administrative Agent under the Existing Credit Agreement and the other Loan
Documents; (iv) the Company and Required Lenders hereby waive any notice
requirement provided for under the Loan Documents in respect of such resignation
or appointment; (v) the Company and Required Lenders hereby consent to the
appointment of the Successor Agent; (vi) PNC Bank hereby accepts its appointment
as Successor Agent; (vii) the Successor Agent shall bear no responsibility for
any actions taken or omitted to be taken by the Resigning Agent while it served
as Revolving Loan Administrative Agent under the Existing Credit Agreement and
the other Loan Documents and (viii) each party hereto agrees to execute any
documentation reasonably necessary to evidence such succession.
     (b) The parties hereto hereby confirm that the Successor Agent succeeds to
the rights and obligations of the Revolving Loan Administrative Agent under the
Existing Credit Agreement and becomes vested with all of the rights, powers,
privileges and duties of the Revolving Loan Administrative Agent under each of
the Loan Documents, and the Resigning Agent is discharged from all of its duties
and obligations as Revolving Loan Administrative Agent under the Existing Credit
Agreement and the other Loan Documents, in each case, as of the Second
Restatement Effective Date.

 



--------------------------------------------------------------------------------



 



     (c) The parties hereto hereby confirm that, as of the Second Restatement
Effective Date, all of the provisions of the Existing Credit Agreement,
including, without limitation, Article IX (The Agents), Section 10.3 (Payment of
Costs and Expenses) and Section 10.4 (Indemnification) to the extent they
pertain to the Resigning Agent, continue in effect for the benefit of the
Resigning Agent, its sub-agents and their respective Affiliates in respect of
any actions taken or omitted to be taken by any of them while the Resigning
Agent was acting as Revolving Loan Administrative Agent and inure to the benefit
of the Resigning Agent.
     (d) The Resigning Agent hereby assigns to the Successor Agent each of the
Liens and security interests granted to the Resigning Agent under the Loan
Documents and the Successor Agent hereby assumes all such Liens, for its benefit
and for the benefit of the Secured Parties.
     (e) Notwithstanding any provision herein to the contrary, nothing in this
Section 4 shall alter, modify or amend the rights of the Revolving Loan
Administrative Agent under the Existing Credit Agreement and the other Loan
Documents (other than the resignation and appointment effected hereby),
including, without limitation, any and all rights to compensation, reimbursement
and indemnification and any and all liens for payments of such amounts. For the
avoidance of doubt, and without limiting the previous sentence, the Company, the
Signing Lenders and the Successor Agent acknowledge that, as of the Second
Restatement Effective Date, (i) the Successor Agent shall be entitled to all
rights of compensation, reimbursement and indemnification as the Revolving Loan
Administrative Agent under the Existing Credit Agreement and the other Loan
Documents and (ii) the Successor Agent shall not be individually liable for
payment of any fees of counsel or consultants engaged by the Resigning Agent.
     (f) This Section 4 shall not constitute (i) a waiver by the Company, the
Signing Lenders or the Successor Agent of any obligation or liability which the
Resigning Agent may have incurred in connection with its services as Revolving
Loan Administrative Agent under the Existing Credit Agreement or the other Loan
Documents, nor (ii) an assumption by the Successor Agent of any liability of the
Resigning Agent arising out of a breach by the Resigning Agent prior to the
discharge of its duties under the Existing Credit Agreement or the other Loan
Documents to which it is a party.
     (g) The effectiveness of this Section 4 is subject to (i) the receipt by
the Administrative Agents of duly executed and delivered counterparts of this
Agreement that, when taken together, bear the signatures of the Required Lenders
and (ii) written notice, which shall be delivered at any time after the date
hereof and on or prior to the Second Restatement Effective Date, from the
Successor Agent to the Resigning Agent and the Company confirming the
effectiveness of such resignation and appointment.
     SECTION 5. Conditions to Effectiveness. The effectiveness of this Agreement
(other than Section 4 hereof), the obligations of each Extended Revolving Loan
Lender to convert its Original Revolving Loans to Extended Revolving Loans and
convert its Original Revolving Commitments to Extended Revolving Commitments,
the obligations of each New Term Loan Lender to convert Original Revolving Loans
into New Term Loans, and the amendment and restatement of the Existing Credit
Agreement as the Restated Credit Agreement are subject to the satisfaction of
the following conditions (the date on which such conditions are satisfied, the
“Second Restatement Effective Date”):
     (a) The Administrative Agents shall have received duly executed and
delivered counterparts of this Agreement that, when taken together, bear the
signatures of (i) the Company, (ii) the Required Lenders, (iii) the Extended
Revolving Loan Lenders and (iv) the New Term Loan Lenders.
     (b) The Administrative Agents shall have received evidence, in form and
substance satisfactory to them, that the Company shall have consummated an
issuance of common stock for aggregate gross cash proceeds in an amount not less
than $150,000,000 (the “Equity Offering”).

 



--------------------------------------------------------------------------------



 



     (c) The Administrative Agents shall have received a written opinion dated
the Second Restatement Effective Date and addressed to the Agents and all
Lenders, from Jones Day, legal counsel for the Company, in form and substance
reasonably satisfactory to the Administrative Agents.
     (d) The Company shall have paid to the Revolving Loan Administrative Agent
for the account of each Extended Revolving Loan Lender that has executed and
delivered a signature page approving this Agreement on or before 5 p.m. (New
York City time) on Thursday, October 22, 2009, a fee in an amount equal to 0.75%
of the aggregate amount of such Extended Revolving Loan Lender’s Original
Revolving Loan Commitments (whether used or unused) immediately prior to the
Second Restatement Effective Date.
     (e) The Company shall have paid to the Term Loan Administrative Agent for
the account of each Original Term Loan Lender that has executed and delivered a
signature page approving this Agreement on or before 5 p.m. (New York City time)
on Thursday, October 22, 2009, a fee in an amount equal to 0.25% of the
aggregate amount of such Original Term Loan Lender’s Original Term Loans
outstanding immediately prior to the Second Restatement Effective Date.
     (f) The Company shall have paid to the Administrative Agents all
outstanding fees, costs and expenses owing to the Administrative Agents and
their respective Affiliates as of such date, except that the Company shall pay
the reasonable fees, disbursements and other charges of Latham & Watkins LLP,
counsel for the Administrative Agents within seven days following receipt of an
invoice therefor and such payment shall not constitute a condition to the
occurrence of the Second Restatement Effective Date.
     (g) The Administrative Agents shall have received the Affirmation and
Consent, dated as of the Second Restatement Effective Date, duly authorized,
executed, acknowledged and delivered by the Company and each Subsidiary
Guarantor.
     (h) The Administrative Agents shall have received from the Company (i) a
copy of a good standing certificate issued by the Secretary of State of the
State of Ohio, dated as of a date reasonably close to the Second Restatement
Effective Date, for the Company and (ii) a certificate, dated as of the Second
Restatement Effective Date, duly executed and delivered by the Company’s
Secretary or Assistant Secretary, managing member or general partner, as
applicable as to:
     (i) resolutions of the Company’s Board of Directors (or other managing
body, in the case of other than a corporation) then in full force and effect
authorizing, to the extent relevant, all aspects of the Transaction applicable
to such Person and the execution, delivery and performance of each Loan Document
to be executed by such Person and the transactions contemplated hereby and
thereby;
     (ii) the incumbency and signatures of those officers, managing member or
general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person; and
     (iii) the full force and validity of each Organic Document of such Person
(and copies of all amendments thereof, if any, since the Closing Date).
     (i) The Administrative Agents shall have received a solvency certificate,
dated as of the Second Restatement Effective Date and duly executed and
delivered by the chief financial or accounting Authorized Officer of the
Company, in form and substance satisfactory to the Administrative Agents,
certifying that after giving pro forma effect to the Transaction, the Company
and its Subsidiaries are Solvent.

 



--------------------------------------------------------------------------------



 



     (j) The Administrative Agents shall have received the Second Restatement
Effective Date Certificate, substantially in the form attached to the Restated
Credit Agreement as Exhibit L, dated as of the Second Restatement Effective Date
and duly executed and delivered by an Authorized Officer of the Company, in
which certificate the Company shall agree and acknowledge that the statements
made therein shall be deemed to be true and correct representations and
warranties of the Company in all material respects as of such date, and, at the
time each such certificate is delivered, such statements shall in fact be true
and correct in all material respects. All documents and agreements required to
be appended to the Second Restatement Effective Date Certificate shall be in
form and substance satisfactory to the Administrative Agents, shall have been
executed and delivered by the requisite parties, and shall be in full force and
effect.
     (k) The Administrative Agents shall have received, for the account of each
Extended Revolving Loan Lender or New Term Loan Lender that has requested a
Note, such Lender’s Notes duly executed and delivered by an Authorized Officer
of the Borrowers.
     (l) The Administrative Agents and Lenders shall have received such other
documents, information or agreements regarding the Borrowers as either
Administrative Agent or the Collateral Agent may reasonably request.
     (m) Each Borrower shall have obtained all material consents necessary or
advisable in connection with the transactions contemplated by this Agreement.
     SECTION 6. Miscellaneous.
     (a) Representations and Warranties.
     (i) To induce the other parties hereto to enter into this Agreement, the
Company represents and warrants to each of the Lenders and the Administrative
Agents that, as of the Second Restatement Effective Date:

  (A)   This Agreement has been duly authorized, executed and delivered by the
Company, and this Agreement and the Restated Credit Agreement, constitutes the
Company’s legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.     (B)   The representations and warranties
set forth in the Restated Credit Agreement and each other Loan Document are, in
each case after giving effect to this Agreement, true and correct in all
material respects on and as of the Second Restatement Effective Date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date.     (C)   No Default has occurred and is continuing.

     (ii) Each of the Resigning Agent and the Successor Agent hereby represents
and warrants on and as of the date hereof that it is legally authorized to enter
into and has duly executed and delivered this Agreement.

 



--------------------------------------------------------------------------------



 



     (b) Lender Authorization. Each Lender that executes and delivers this
Agreement in any capacity authorizes and instructs the Administrative Agents and
the Collateral Agent to enter into the Restated Credit Agreement and any and all
additional agreements or documents contemplated hereunder or in the Restated
Credit Agreement as the Administrative Agents or the Collateral Agent, as
applicable, may deem necessary or advisable, on such Lender’s behalf.
     (c) Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.
     (d) Loan Document Pursuant to Existing Credit Agreement. This Agreement is
a Loan Document executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended hereby, including Article X thereof.
     (e) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
     (f) Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which when executed and delivered shall be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile (or pdf or other electronic transmission) shall be
effective as delivery of a manually executed counterpart of this Agreement.
     (g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     (h) Full Force and Effect; Limited Amendment.
     (i) Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agents or the
Collateral Agent under the Existing Credit Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other provision of the Existing Credit Agreement or of
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Company to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan Document
in similar or different circumstances.
     (ii) The parties hereto acknowledge and agree that (i) this Agreement and
any other Loan Documents executed and delivered in connection herewith do not
constitute a novation, or termination of the “Obligations” (as defined in the
Loan Documents) under the Existing Credit Agreement as in effect prior to the
Second Restatement Effective Date; (ii) such “Obligations” are in all respects
continuing (as amended hereby) with only the terms thereof being modified to the
extent provided in this Agreement; and (iii) the Liens and security interests as
granted under the Loan Documents securing payment of such “Obligations” are in
all such respects continuing in full force and effect and secure the payments of
the “Obligations”.
     (i) Headings. The headings of this Agreement are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective officers as of the day and year first above
written.

            FERRO CORPORATION
      By:   /s/John T. Bingle         Name:   John T. Bingle        Title:  
Treasurer     

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
Term Loan Administrative Agent
      By:    /s/ William O’Daly       Name:   William O’Daly       Title:  
Director    

[Signature Page to Amendment and Restatement and Resignation and Appointment
Agreement]

 



--------------------------------------------------------------------------------



 



            NATIONAL CITY BANK, as Resigning Agent,
Collateral Agent, Issuer and Swing Line Lender
      By:    /s/ Robert S. Coleman       Name:   Robert S. Coleman      
Title:   Senior Vice President  

[Signature Page to Amendment and Restatement and Resignation and Appointment
Agreement]

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as
Successor Agent
      By:    /s/ Peter M. Hilton       Name:   Peter M. Hilton       Title:  
Executive Vice President    

[Signature Page to Amendment and Restatement and Resignation and Appointment
Agreement]

 



--------------------------------------------------------------------------------



 



            Name of Institution:               By           Name:          
Title:           For any Lender requiring a second signature line:
      By           Name:           Title:        

[Signature Page to Amendment and Restatement and Resignation and Appointment
Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
to Amendment and Restatement and Resignation and Appointment Agreement
Restated Credit Agreement
[Separately attached.]

 



--------------------------------------------------------------------------------



 



Exhibit B
to Amendment and Restatement and Resignation and Appointment Agreement
Restated Exhibits and Schedules
[Separately attached.]

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
[FORM OF] ORIGINAL REVOLVING LOAN NOTE

      [$][€][¥][                    ]                        ___, 20___

     FOR VALUE RECEIVED, [FERRO CORPORATION, an Ohio corporation][NAME OF
DESIGNATED BORROWER], a [                    ] (the “Borrower”), promises to pay
to the order of [Name of Lender] (the “Lender”) on the Stated Maturity Date the
principal sum of [                    ] (1[$][€][¥][                    ]) or,
if less, the aggregate unpaid principal amount of all Original Revolving Loans
shown on the schedule attached hereto (and any continuation thereof) made (or
continued) by the Lender pursuant to that certain Second Amended and Restated
Credit Agreement, dated as of [                    ], 2009 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among [Ferro Corporation, an Ohio corporation (the
“Company”), as a borrower,][the Borrower,] the Designated Borrowers from time to
time party thereto [(including the Borrower)], the various financial
institutions and other Persons from time to time parties thereto (including the
Lender), Credit Suisse, Cayman Islands Branch, as the Term Loan Administrative
Agent, PNC Bank, National Association, as the Revolving Loan Administrative
Agent, National City Bank, as the Collateral Agent for the Secured Parties,
Keybank National Association, as the Documentation Agent and Citigroup Global
Markets, Inc. as the Syndication Agent. Terms used in this Note, unless
otherwise defined herein, have the meanings provided in the Credit Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.
     Payments of both principal and interest are to be made in
[Dollars][Euro][Yen] in same day or immediately available funds to the account
designated by the Revolving Loan Administrative Agent pursuant to the Credit
Agreement.
     This Note is one of the Notes referred to in, and evidences Indebtedness
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Note and for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Indebtedness evidenced by this Note and on
which such Indebtedness may be declared to be immediately due and payable.
     All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.
     THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
 

1   If the Company is the Borrower, the Original Revolving Loan must be
denominated in Dollars. If a Designated Borrower is the Borrower, the Original
Revolving Loan may be denominated in either Euros or Yen.

 



--------------------------------------------------------------------------------



 



            [FERRO CORPORATION][NAME OF DESIGNATED
BORROWER]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



ORIGINAL REVOLVING LOANS AND PRINCIPAL PAYMENTS

                                                                             
Amount of                                         Original Revolving Loan      
      Amount of Principal     Unpaid Principal                     Made        
    Repaid     Balance                     Alternate     LIBO     Interest    
Alternate     LIBO     Alternate     LIBO             Notation   Date   Base
Rate     Rate     Period     Base Rate     Rate     Base Rate     Rate     Total
    Made By  
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
[FORM OF] EXTENDED REVOLVING LOAN NOTE

      [$][€][¥][                    ]                        ___, 20___

     FOR VALUE RECEIVED, [FERRO CORPORATION, an Ohio corporation][NAME OF
DESIGNATED BORROWER], a [                    ] (the “Borrower”), promises to pay
to the order of [Name of Lender] (the “Lender”) on the Stated Maturity Date the
principal sum of [                    ] (1[$][€][¥][                    ]) or,
if less, the aggregate unpaid principal amount of all Extended Revolving Loans
shown on the schedule attached hereto (and any continuation thereof) made (or
continued) by the Lender pursuant to that certain Second Amended and Restated
Credit Agreement, dated as of [                    ], 2009 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among [Ferro Corporation, an Ohio corporation (the
“Company”), as a borrower,][the Borrower,] the Designated Borrowers from time to
time party thereto [(including the Borrower)], the various financial
institutions and other Persons from time to time parties thereto (including the
Lender), Credit Suisse, Cayman Islands Branch, as the Term Loan Administrative
Agent, PNC Bank, National Association, as the Revolving Loan Administrative
Agent, National City Bank, as the Collateral Agent for the Secured Parties,
Keybank National Association, as the Documentation Agent and Citigroup Global
Markets, Inc. as the Syndication Agent. Terms used in this Note, unless
otherwise defined herein, have the meanings provided in the Credit Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.
     Payments of both principal and interest are to be made in
[Dollars][Euro][Yen] in same day or immediately available funds to the account
designated by the Revolving Loan Administrative Agent pursuant to the Credit
Agreement.
     This Note is one of the Notes referred to in, and evidences Indebtedness
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Note and for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Indebtedness evidenced by this Note and on
which such Indebtedness may be declared to be immediately due and payable.
     All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.
     THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
 

1   If the Company is the Borrower, the Extended Revolving Loan must be
denominated in Dollars. If a Designated Borrower is the Borrower, the Extended
Revolving Loan may be denominated in either Euros or Yen.

 



--------------------------------------------------------------------------------



 



            [FERRO CORPORATION][NAME OF DESIGNATED
BORROWER]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXTENDED REVOLVING LOANS AND PRINCIPAL PAYMENTS

                                                                             
Amount of                                         Extended Revolving Loan      
      Amount of Principal     Unpaid Principal                     Made        
    Repaid     Balance                     Alternate     LIBO     Interest    
Alternate     LIBO     Alternate     LIBO             Notation   Date   Base
Rate     Rate     Period     Base Rate     Rate     Base Rate     Rate     Total
    Made By  
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
[FORM OF] ORIGINAL TERM LOAN NOTE

      $                                            ___, 20___

     FOR VALUE RECEIVED, FERRO CORPORATION, an Ohio corporation (the
“Borrower”), promises to pay to the order of [NAME OF LENDER] (the “Lender”) on
the Stated Maturity Date the principal sum of [                     DOLLARS
($                    )] or, if less, the aggregate unpaid principal amount of
all Original Term Loans shown on the schedule attached hereto made (or
continued) by the Lender pursuant to that certain Second Amended and Restated
Credit Agreement, dated as of [                    ], 2009 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Designated Borrowers from time to
time party thereto, the various financial institutions and other Persons from
time to time parties thereto (including the Lender), Credit Suisse, Cayman
Islands Branch, as the Term Loan Administrative Agent, PNC Bank, National
Association, as the Revolving Loan Administrative Agent, National City Bank, as
the Collateral Agent for the Secured Parties, Keybank National Association, as
the Documentation Agent, and Citigroup Global Markets, Inc., as the Syndication
Agent. Terms used in this Note, unless otherwise defined herein, have the
meanings provided in the Credit Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.
     Payments of both principal and interest are to be made in Dollars in same
day or immediately available funds to the account designated by the Term Loan
Administrative Agent pursuant to the Credit Agreement.
     This Note is one of the Term Notes referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a description of the security for this Note and for a statement of the terms
and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness evidenced by this
Note and on which such Indebtedness may be declared to be immediately due and
payable.
     All parties hereto, whether as makers, endorsers, or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.

 



--------------------------------------------------------------------------------



 



     THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

                  FERRO CORPORATION
 
           
 
  By:    
 
Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



ORIGINAL TERM LOANS AND PRINCIPAL PAYMENTS

                                                                             
Amount of Original Term             Amount of Principal     Unpaid Principal    
                Loan Made             Repaid     Balance                    
Alternate     LIBO     Interest     Alternate     LIBO     Alternate     LIBO  
          Notation   Date   Base Rate     Rate     Period     Base Rate     Rate
    Base Rate     Rate     Total     Made By  
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     

 



--------------------------------------------------------------------------------



 



EXHIBIT A-4
[FORM OF] NEW TERM LOAN NOTE

      $                                            ___, 20___

     FOR VALUE RECEIVED, FERRO CORPORATION, an Ohio corporation (the
“Borrower”), promises to pay to the order of [NAME OF LENDER] (the “Lender”) on
the Stated Maturity Date the principal sum of [                     DOLLARS
($                    )] or, if less, the aggregate unpaid principal amount of
all New Term Loans shown on the schedule attached hereto made (or continued) by
the Lender pursuant to that certain Second Amended and Restated Credit
Agreement, dated as of [                    ], 2009 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Designated Borrowers from time to time
party thereto, the various financial institutions and other Persons from time to
time parties thereto (including the Lender), Credit Suisse, Cayman Islands
Branch, as the Term Loan Administrative Agent, PNC Bank, National Association,
as the Revolving Loan Administrative Agent, National City Bank, as the
Collateral Agent for the Secured Parties, Keybank National Association, as the
Documentation Agent, and Citigroup Global Markets, Inc., as the Syndication
Agent. Terms used in this Note, unless otherwise defined herein, have the
meanings provided in the Credit Agreement.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.
     Payments of both principal and interest are to be made in Dollars in same
day or immediately available funds to the account designated by the Term Loan
Administrative Agent pursuant to the Credit Agreement.
     This Note is one of the Term Notes referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a description of the security for this Note and for a statement of the terms
and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness evidenced by this
Note and on which such Indebtedness may be declared to be immediately due and
payable.
     All parties hereto, whether as makers, endorsers, or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.

 



--------------------------------------------------------------------------------



 



     THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

                  FERRO CORPORATION
 
           
 
  By:    
 
Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



NEW TERM LOANS AND PRINCIPAL PAYMENTS

                                                                             
Amount of New Term             Amount of Principal     Unpaid Principal        
            Loan Made             Repaid     Balance                    
Alternate     LIBO     Interest     Alternate     LIBO     Alternate     LIBO  
          Notation   Date   Base Rate     Rate     Period     Base Rate     Rate
    Base Rate     Rate     Total     Made By  
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     
 
                                                                       
 
                                                     

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
[FORM OF] BORROWING REQUEST
[Credit Suisse, Cayman Islands Branch,
     as Term Loan Administrative Agent
11 Madison Avenue
New York, NY 10010
Attention: Brian T. Caldwell]
[PNC Bank,
     as Revolving Loan Administrative Agent
PNC First Side Center
500 First Avenue
Pittsburgh, Pennsylvania 15219
Attention: Lisa Pierce]
[FERRO CORPORATION][NAME OF DESIGNATED BORROWER]
Ladies and Gentlemen:
     This Borrowing Request is delivered to you pursuant to Section 2.3 of the
Second Amended and Restated Credit Agreement, dated as of
[                    ], 2009 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among Ferro
Corporation, an Ohio corporation (the [“Borrower”][“Company”]), the Designated
Borrowers from time to time party thereto [(including [NAME OF DESIGNATED
BORROWER], a [                                         ] (the “Borrower”))], the
various financial institutions and other Persons from time to time parties
thereto (the “Lenders”), Credit Suisse, Cayman Islands Branch, as the Term Loan
Administrative Agent, PNC Bank, National Association, as the Revolving Loan
Administrative Agent, National City Bank, as the Collateral Agent for the
Secured Parties, Keybank National Association, as the Documentation Agent, and
Citigroup Global Markets, Inc., as the Syndication Agent. Terms used herein,
unless otherwise defined herein, have the meanings provided in the Credit
Agreement.
     The Borrower hereby requests that a [Original Revolving Loan] [Extended
Revolving Loan][Original Term Loan] [New Term Loan][Swing Line Loan] be made in
the aggregate principal amount of [$][€][Y]                            
              [(the Dollar Equivalent of which is equal to $                    
                      )] on                                            ___as a
[Base Rate Loan] [LIBO Rate Loan having an Interest Period of [1][2][3][6]
months].
     The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the
Credit Agreement, each of the delivery of this Borrowing Request and the
acceptance by the Borrower of the proceeds of the Loans requested hereby
constitutes a representation and warranty by the Borrower that, on the date of
the making of such Loans, and both before and after giving effect thereto and to
the application of the proceeds therefrom, all statements set forth in
Section 5.2.1 of the Credit Agreement are true and correct in all material
respects (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).
     The Borrower agrees that if prior to the time of the Borrowing requested
hereby any matter certified to herein by it will not be true and correct in all
material respects at such time as if then made, it will immediately so notify
the [Term Loan][Revolving Loan] Administrative Agent. Except to the extent, if
any, that prior to the time of the Borrowing requested hereby the [Term
Loan][Revolving Loan]

 



--------------------------------------------------------------------------------



 



Administrative Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed once again to be
certified as true and correct in all material respects at the date of such
Borrowing as if then made.
     Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

              Amount to   Person to be Paid   Name, Address, etc. be Transferred
  Name   Account No.   Of Transferee Lender
[$][€][Y]                     
           
 
           
 
           
 
           
 
          Attention:                     
[$][€][Y]                     
           
 
           
 
           
 
           
 
          Attention:                     
[$][€][Y]                     
           
 
           
 
           
 
           
 
          Attention:                     
Balance of such proceeds
  The Borrower        
 
           
 
           
 
           
 
          Attention:                      

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered, and the certifications and warranties contained herein
to be made, by its duly Authorized Officer this                      day of
                                          ,                      .

            [FERRO CORPORATION][NAME OF DESIGNATED BORROWER]
      By           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[FORM OF] CONTINUATION/CONVERSION NOTICE
[Credit Suisse, Cayman Islands Branch,
     as Term Loan Administrative Agent
11 Madison Avenue
New York, NY 10010
Attention: Brian T. Caldwell]
[PNC Bank,
     as Revolving Loan Administrative Agent
PNC First Side Center
500 First Avenue
Pittsburgh, Pennsylvania 15219
Attention: Lisa Pierce]
[FERRO CORPORATION][NAME OF DESIGNATED BORROWER]
Ladies and Gentlemen:
     This Continuation/Conversion Notice is delivered to you pursuant to
Section 2.4 of the Second Amended and Restated Credit Agreement, dated as of
[                    ], 2009 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among Ferro
Corporation, an Ohio corporation (the [“Borrower”] [“Company”]), the Designated
Borrowers from time to time party thereto [(including [NAME OF DESIGNATED
BORROWER], a [                    ] (the “Borrower”))], the various financial
institutions and other Persons from time to time parties thereto (the
“Lenders”), Credit Suisse, Cayman Islands Branch, as the Term Loan
Administrative Agent, PNC Bank, National Association, as the Revolving Loan
Administrative Agent, National City Bank, as the Collateral Agent for the
Secured Parties, Keybank National Association, as the Documentation Agent, and
Citigroup Global Markets, Inc., as the Syndication Agent. Terms used herein,
unless otherwise defined herein, have the meanings provided in the Credit
Agreement.
     The Borrower hereby requests that on                      ___,
                    .
(1) [$][€][Y]                                          [(the Dollar Equivalent
of which is equal to $                     )] of the presently outstanding
principal amount of the [Original Revolving Loans][Extended Revolving
Loans][Original Term Loans][New Term Loans][Alternate Currency Loans] originally
made on                                          ___,                     ,
presently being maintained as [Base Rate Loans] [LIBO Rate Loans],

(2)   be [converted into] [continued as],   (3)   [LIBO Rate Loans having an
Interest Period of [1][2][3][6] months][Base Rate Loans].       The Borrower
hereby:   (a)   certifies and warrants that no Default has occurred and is
continuing; and

 



--------------------------------------------------------------------------------



 



(b) agrees that if prior to the time of the [continuation] [conversion]
requested hereby any matter certified to herein by it will not be true and
correct in all material respects at such time as if then made, it will
immediately so notify the [Term Loan][Revolving Loan] Administrative Agent.
Except to the extent, if any, that prior to the time of the [continuation]
[conversion] requested hereby the [Term Loan][Revolving Loan] Administrative
Agent shall receive written notice to the contrary from the Borrower, each
matter certified to herein shall be deemed once again to be certified as true
and correct in all material respects at the date of such [continuation]
[conversion] as if then made.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Continuation/Conversion
Notice to be executed and delivered, and the certifications and warranties
contained herein to be made, by its duly Authorized Officer this ___day of
                    , ___.

            [FERRO CORPORATION][NAME OF DESIGNATED BORROWER]
      By           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[FORM OF] LENDER ASSIGNMENT AND ASSUMPTION AGREEMENT
                     __, 200__
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the [Term Loan][Revolving Loan] Administrative Agent as contemplated below the
interest in and to all of the Assignor’s rights and obligations in its capacity
as a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto and represents the amount and the percentage interest
identified below of all of the Assignor’s outstanding rights and obligations
under the respective facilities identified below (including, to the extent
included in any such facilities, letters of credit and swing line loans, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

     
1. Assignor:
                                                              
 
   
2. Assignee:
                                                               [, an Eligible
Assignee][and is an Affiliate/Approved Fund of [identify Lender]1]
 
   
3. Borrowers:
  Ferro Corporation, an Ohio corporation (the “Company”), and the Designated
Borrowers from time to time party to the Credit Agreement
 
   
4. Administrative Agents:
  Credit Suisse, Cayman Islands Branch, as the Term Loan Administrative Agent,
and PNC Bank, National Association, as the Revolving Loan Administrative Agent
 
   
5. Credit Agreement:
  Second Amended and Restated Credit Agreement, dated as of
[                    ], 2009 (together with all amendments and other
modifications, if any, from time to time thereafter made thereto), among the
Borrowers, the Lenders parties thereto, the Administrative Agents, the
Collateral Agent, the Documentation Agent and the Syndication Agent
 
   
6. Assigned Interest:
   
 
                                                              

 

1   Select as applicable.

 



--------------------------------------------------------------------------------



 



                              Aggregate Amount of     Amount of        
Commitment/Loans   Commitment/Loans for     Commitment/Loans     Percentage
Assigned of   Assigned   all Lenders     Assigned     Commitment/Loans3  
Original Revolving Loan
  $       $         %  
Extended Revolving Loan
  $       $         %  
Original Term Loan
  $       $         %  
New Term Loan
  $       $         %  

      Effective Date:                             , 20 ___

The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Name:           Title:        

Consented to and Accepted:4

          [CREDIT SUISSE, CAYMAN ISLANDS BRANCH,          as Term Loan
Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
By:
       
 
 
 
Name:    
 
  Title:]    

 

3   Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.   4   Select as applicable.

 



--------------------------------------------------------------------------------



 



          [PNC BANK, NATIONAL ASSOCIATION,          as Revolving Loan
Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:]    
 
        [Consented to:]5    
 
        [FERRO CORPORATION]    
 
       
By
 
 
Name:    
 
  Title:]    
 
        [[                                                            ],    
 
  as an Issuer    
 
       
By
 
 
Name:    
 
  Title:]    

 

5   To be added only if the consent of the Company and/or the Issuers are
required by the terms of the Credit Agreement; provided that, to the extent
permitted under the definition of Eligible Assignee, the Company’s consent is
required for assignments of the Revolving Loan Commitment.

 



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company or any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company or any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2 Assignee. The Assignee: (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 7.1.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, on the basis of
which it has made such analysis and decision independently and without reliance
on the [Term Loan][Revolving Loan] Administrative Agent or any other Lender, and
(v) if it is a Non-U.S. Lender, attached to this Assignment and Acceptance is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the [Term
Loan][Revolving Loan] Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the [Term Loan][Revolving
Loan] Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

 



--------------------------------------------------------------------------------



 



Acceptance. This Assignment and Acceptance shall be deemed to be a contract made
under, governed by, and construed in accordance with, the laws of the State of
New York, including for such purposes Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[FORM OF] COMPLIANCE CERTIFICATE
FERRO CORPORATION
     This Compliance Certificate is delivered pursuant to Section 7.1.1 of the
Second Amended and Restated Credit Agreement, dated as of
[                    ], 2009 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among Ferro
Corporation, an Ohio corporation (the “Company”), the Designated Borrowers from
time to time party thereto, the Lenders, Credit Suisse, Cayman Islands Branch,
as the Term Loan Administrative Agent, PNC Bank, National Association, as the
Revolving Loan Administrative Agent, National City Bank, as the Collateral
Agent, Keybank National Association, as the Documentation Agent, and Citigroup
Global Markets, Inc., as the Syndication Agent. Terms used herein, unless
otherwise defined herein, have the meanings provided in the Credit Agreement.
     The Company hereby certifies, represents and warrants that, as of
                     ___, 20___ (the “Computation Date”), no Default had
occurred and was continuing.1 The Company hereby further represents and warrants
that as of the Computation Date:
1. Financial Covenants:
     (a) The maximum Leverage Ratio permitted pursuant to clause (a) of Section
7.2.4 of the Credit Agreement on the Computation Date is ___ to 1.00. The actual
Leverage Ratio was ___ to 1.00, as computed on Attachment I hereto, and,
accordingly, the covenant [has][has not] been complied with.
     (b) The minimum Fixed Charge Coverage Ratio permitted pursuant to clause
(b) of Section 7.2.4 of the Credit Agreement on the Computation Date is ___ to
1.00. The actual Fixed Charge Coverage Ratio was ___ to 1.00, as computed on
Attachment II hereto, and, accordingly, the covenant [has][has not] been
complied with.
2. Subsidiaries: No Subsidiary has been formed or acquired since the delivery of
the last Compliance Certificate.2
[3. Excess Cash Flow: The Excess Cash Flow was $                    , as
computed on Attachment III hereto.3]
 

1   If a Default has occurred, specify the details of such Default and the
action that the Company or an Obligor has taken or proposes to take with respect
thereto.   2   If a Subsidiary has been formed or acquired since the delivery of
the last Compliance Certificate, the Company must certify that such Subsidiary
has complied with Section 7.1.8 of the Credit Agreement.   3   Use in the case
of a Compliance Certificate delivered concurrently with the financial
information pursuant to clause (b) of Section 7.1.1 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Compliance Certificate
to be executed and delivered, and the certifications and warranties contained
herein to be made on behalf of the Company, by the chief financial or accounting
Authorized Officer of the Company as of                      , 20___.

            FERRO CORPORATION
      By           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Attachment I
(to __/__/__ Compliance
Certificate)
LEVERAGE RATIO
as of the last day of the Fiscal Quarter ending on or
immediately preceding the Computation Date

                  1.   Total Debt: the outstanding principal amount of the
following types of Indebtedness of the Company and its Subsidiaries as of the
last day of the Fiscal Quarter ending on or immediately preceding the
Computation Date (exclusive of intercompany Indebtedness between the Company and
its Subsidiaries):             
 
                    
 
  (a)   all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments (which, in the case of the Loans, shall be deemed to equal the
Dollar Equivalent (determined as of the most recent Revaluation Date) for any
Loans denominated in an Alternate Currency)   $         
 
               
 
                    
 
  (b)   all obligations, contingent or otherwise, relative to the face amount of
all letters of credit (other than any letter of credit obligations that are cash
collateralized), whether or not drawn, and banker’s acceptances issued for the
account of such Person (which, in the case of Letter of Credit Outstandings,
shall be deemed to equal the Dollar Equivalent (determined as of the most recent
Revaluation Date) for any Letter of Credit Outstandings denominated in an
Alternate Currency)   $         
 
               
 
                    
 
  (c)   all monetary obligations of such Person and its Subsidiaries under any
leasing or similar arrangement which have been (or, in accordance with GAAP,
should be) classified as capitalized leases, and for purposes of each Loan
Document the amount of such obligations shall be the capitalized amount thereof,
determined in accordance with GAAP, and the stated maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease prior
to the first date upon which such lease may be terminated by the lessee without
payment of a premium or a penalty (“Capitalized Lease Liabilities”)   $         
 
               
 
                    
 
  (d)   obligations arising under any lease (including leases that may be
terminated by the lessee at any time) of any property (whether real, personal or
mixed) (i) that is not a capital lease in accordance with GAAP and (ii) in
respect of which the lessee retains or obtains ownership of the property so
leased for federal income tax purposes, other than any such lease under which
that Person is the lessor (synthetic leases)   $         
 
               
 
                    
 
  (e)   all obligations (other than intercompany obligations) of such Person
pursuant to any Permitted Receivables Program   $         
 
               

 



--------------------------------------------------------------------------------



 



                 
 
  (f)   the stated value, or liquidation value if higher, of all Redeemable
Stock of such Person   $         
 
               
 
                    
 
  (g)   (without duplication) any Contingent Liability in respect of Items 1(a)
through l(f)   $         
 
               
 
                    
 
  (h)   The sum of Items 1(a) through 1(g)   $         
 
               
 
                     2.   EBITDA as of the last day of the Fiscal Quarter ending
on or immediately preceding the Computation Date and each of the three
immediately preceding Fiscal Quarters:             
 
                    
 
  (a)   Net Income: the aggregate of all amounts (exclusive of all amounts in
respect of (i) extraordinary gains and losses, (ii) whether or not
extraordinary, gains and losses on asset sales and (iii) whether or not
extraordinary, gains and losses resulting from the extinguishment of
Indebtedness of the Company or any of its Subsidiaries) which would be included
as net income on the consolidated financial statements of the Company and its
Subsidiaries for such period   $         
 
               
 
                     plus, to the extent deducted in determining Net Income:    
        
 
                    
 
  (b)   amounts attributable to amortization   $         
 
               
 
                    
 
  (c)   income tax expense   $         
 
               
 
                    
 
  (d)   the aggregate interest expense (both accrued and paid and net of
interest income paid during the applicable period to the Company and its
Subsidiaries) of the Company and its Subsidiaries for such period, including the
portion of any payments made in respect of Capitalized Lease Liabilities
allocable to interest expense (“Interest Expense”)   $         
 
               
 
                    
 
  (e)   depreciation of assets   $         
 
               
 
                    
 
  (f)   expenses incurred in connection with the Company’s accounting
investigations and audit expenses1   $         
 
               
 
                    
 
  (g)   restructuring expenses (including expenses relating to modifications to
the Company’s retirement programs)2   $         
 
               
 
                    
 
  (h)   restructuring expenses related to additional restructuring initiatives
for the 2007, 2008 and 2009 Fiscal Years3   $         
 
               

 

1   In an aggregate amount not to exceed $10,000,000 for each of the 2005 Fiscal
Year and 2006 Fiscal Year, respectively, none of which remains available as of
the Amendment No. 4 Effective Date.   2   In an aggregate amount not to exceed
$30,000,000 in the aggregate for the 2006 and 2007 Fiscal Years, none of which
remains available as of the Amendment No. 4 Effective Date.

 



--------------------------------------------------------------------------------



 



                 
 
  (i)   restructuring expenses that are related to cost-savings initiatives
related to additional restructuring initiatives for the 2009 and 2010 Fiscal
Years4   $         
 
               
 
                    
 
  (j)   non-cash pension expenses with respect to the 2009 Fiscal Year incurred
in excess of cash contributions in connection with pension plans5   $         
 
               
 
                    
 
  (k)   non-recurring fees, cash charges and other cash expenses paid in
connection with the preparation, negotiation, approval, execution and delivery
of Amendment No. 4. (including the fees and expenses of the consultant referred
to in Section 7.1.14 of the Credit Agreement)   $         
 
               
 
                    
 
  (l)   non-cash expenses incurred in connection with asset write-offs,
including, but not limited to, goodwill impairments   $         
 
               
 
                    
 
  (m)   if applicable, any swap or hedge breakage costs relating to interest
rate swaps or hedges in effect on the Amendment No. 4 Effective Date (including,
without limitation, any such costs incurred in connection with a prepayment of
the Term Loans) to the extent any such costs do not constitute Interest Expense)
  $         
 
               
 
                    
 
  (n)   non-cash losses resulting from mark-to-market accounting treatment of
interest rate hedging agreements   $         
 
               
 
                    
 
  (o)   non-cash losses resulting from mark-to-market accounting treatment of
metals owned by the Company as of the date of determination and recorded as
assets on the consolidated balance sheet of the Company and its Subsidiaries   $
        
 
               
 
                    
 
  (p)   additional cash and non-cash restructuring expenses6   $         
 
               
 
                    
 
  (q)   non-recurring fees, cash charges and other cash expenses paid in
connection with or related to the preparation, negotiation, approval, execution
and delivery of the amendment and restatement of the Existing Credit Agreement
and the Equity Offering   $         
 
               
 
                    
 
  (r)   all charges and associated expenses in connection with the refinancing,
retirement or extinguishment of any Indebtedness, including initial issuance
costs, prepayment penalties, swap breakage fees and write-off of deferred
issuance fees   $         
 
               
 
                     minus, to the extent added in determining Net Income:    
        
 
                    
 
  (s)   non-cash gains resulting from mark- to-market accounting treatment of
interest rate hedging agreements             
 
                    
 
  (t)   non-cash gains resulting from mark- to-market accounting treatment of
metals owned by the Company as of the date of determination and recorded as
assets on the consolidated balance sheet of the Company and its Subsidiaries    
        
 
                    

 

3   In an amount not to exceed $30,000,000 in any such Fiscal Year or
$45,000,000 in the aggregate for all such Fiscal Years , approximately
$6,000,000 of which remains available as of September 30, 2008.   4   In an
aggregate amount not to exceed $36,000,000 for the 2009 and 2010 Fiscal Years.  
5   In an aggregate amount not to exceed $14,000,000 in such Fiscal Year.   6  
In the event gross proceeds of the Equity Offering are greater than or equal to
$175,000,000, cash restructuring expenses not to exceed $45,000,000 and in the
event the gross proceeds of the Equity Offering are less than $175,000,000, cash
restructuring expenses not to exceed $35,000,000 in the aggregate.

 



--------------------------------------------------------------------------------



 



                 
 
  (u)   TOTAL EBITDA: The sum of Items 2(a) through 2(r), minus the sum of Items
2(s) through 2(t)   $         
 
               
 
                     3.   TOTAL LEVERAGE RATIO: ratio of Item 1(h) to Item 2(u)
                      : 1.00

 



--------------------------------------------------------------------------------



 



Attachment II
(to __/__/__ Compliance
Certificate)
FIXED CHARGE COVERAGE RATIO
as of the last day of the Fiscal Quarter ending on or
immediately preceding the Computation Date

                  1.   EBITDA (see Item 2(u) of Attachment I)   $    
 
               
 
                     2.   The aggregate amount of all expenditures of the
Company and its Subsidiaries for fixed or capital assets made during such period
which, in accordance with GAAP, would be classified as capital expenditures on
the Company’s Consolidated Statement of Cash Flows (“Capital Expenditures”) 1  
$    
 
               
 
                     3.   The sum (for the Fiscal Quarter ending on or
immediately preceding the Computation Date and the three immediately preceding
Fiscal Quarters) of2:   $    
 
               
 
                    
 
  (a)   Interest Expense (refer to Item 2(d) of Attachment I for definition)
actually paid in cash during such period (excluding (A) initial issuance costs
paid in connection with Indebtedness incurred in respect of the Obligations,
(B) any make-whole premium or Interest Expense payable in connection with the
prepayment of Indebtedness under the 1998 Indenture, (C) if applicable, any swap
or hedge breakage costs relating to interest rate swaps or hedges in effect on
the Amendment No. 4 Effective Date (including, without limitation, any such
costs incurred in connection with a prepayment of the Term Loans))   $         
 
               
 
                    
 
  (b)   scheduled principal repayments of Indebtedness (other than Indebtedness
issued under the Indentures) actually made during such period (including
repayments of the Term Loans pursuant to clause (c) of Section 3.1.1 of the
Credit Agreement (other than the final four scheduled payments of the Term Loans
required pursuant to the last sentence of Section 3.1.1(c); provided that such
exception shall not include amounts equal to 0.25% of the original principal
amount of the Original Term Loans and the New Term Loans that are included in
such final four scheduled payments), and excluding payments of the Term Loans
made from the proceeds of the Equity Offering)   $         
 
               

 

1   Up to $30,000,000 of Capital Expenditures in each of the 2007, 2008 and 2009
Fiscal Years, not to exceed $45,000,000 of Capital Expenditures in all such
Fiscal Years, in each case as related to restructuring initiatives, shall be
excluded from such calculation, approximately $10,000,000 of which remains
available as of September 30, 2008.   2   Non-recurring fees, cash charges and
other cash expenses paid in connection with or related to the preparation,
negotiation, approval, execution and delivery of the amendment and restatement
of the Existing Credit Agreement and the Equity Offering shall be excluded for
the calculation of this Item 3.

 



--------------------------------------------------------------------------------



 



                 
 
  (c)   finance expenses paid in connection with the Permitted Receivables
Program during such period   $         
 
               
 
                    
 
  (d)   Restricted Payments made by the Company during such period3   $         
 
               
 
                     4.   Item 1 minus Item 2   $    
 
               
 
                     5.   The sum of Items 3(a) through 3(d)   $    
 
               
 
                     6.   FIXED CHARGE COVERAGE RATIO: the ratio of Item 4 to
Item 5     __: 1.00  

 

3   Calculate Restricted Payments made by the Company during the Fiscal Quarters
ending on June 30, 2008, September 30, 2008 and December 31, 2008, on a pro
forma basis as if the amount of each such Restricted Payment equals $221,000.

 



--------------------------------------------------------------------------------



 



Attachment III
(to __/__/__ Compliance
Certificate)
EXCESS CASH FLOW
on the Computation Date

              1.   EBITDA (see Item 2(u) of Attachment I) $       
 
           
 
                 2.   Interest Expense (refer to Item 2(d) of Attachment I for
definition) actually paid in cash by the Company and its Subsidiaries $       
 
           
 
                 3.   scheduled and voluntary principal repayments, to the
extent actually made, of Term Loans pursuant to clause (c) of Section 3.1.1 of
the Credit Agreement $       
 
           
 
                 4.   all income Taxes actually paid in cash by the Company and
its Subsidiaries $       
 
           
 
                 5.   Capital Expenditures (refer to Item 2 of Attachment II for
definition) actually made by the Company and its Subsidiaries $       
 
           
 
                 6.   all Restricted Payments actually made by the Company in
such period $       
 
           
 
                 7.   non-recurring fees, cash charges and other cash expenses
paid by the Company and its Subsidiaries in connection with the preparation,
negotiation, approval, execution and delivery of Amendment No. 4 (including the
fees and expenses of the consultant referred to in Section 7.1.14 of the Credit
Agreement) $       
 
           
 
                 8.   cash restructuring costs paid by the Company in such
Fiscal Year that were added back in calculating EBITDA $       
 
           
 
                 9.   non-recurring fees, cash charges and other cash expenses
paid in connection with or related to the preparation, negotiation, approval,
execution and delivery of the amendment and restatement of the Existing Credit
Agreement and the Equity Offering $       
 
           
 
                 10.   The sum of Items 2 through 9 $       
 
           
 
                 11.   EXCESS CASH FLOW: Item 1 minus Item 10 $       
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT J
AFFIRMATION AND CONSENT
[                    ], 2009
Credit Suisse, Cayman Islands Branch,
     as Term Loan Administrative Agent
11 Madison Avenue
New York, NY 10010
PNC Bank,
      as Revolving Loan Administrative Agent
PNC First Side Center
500 First Avenue
Pittsburgh, Pennsylvania 15219
-and-
Each of the Lenders party
to the Credit Agreement
referred to below
FERRO CORPORATION
Ladies and Gentlemen:
     This Affirmation and Consent (this “Affirmation and Consent”) is delivered
to you pursuant to Section 5(g) of that certain Amendment and Restatement and
Resignation and Appointment Agreement dated as of [                    ], 2009
(“Amendment Agreement”) among Ferro Corporation, an Ohio corporation (the
“Company”), the Lenders party thereto, Credit Suisse, Cayman Islands Branch, as
Term Loan Administrative Agent (in such capacity, the “Term Loan Administrative
Agent”), and National City Bank, as resigning Revolving Loan Administrative
Agent (in such capacity, the “Resigning Agent”) and as Collateral Agent (in such
capacity, the “Collateral Agent”) and PNC Bank, National Association, as
successor Revolving Loan Administrative Agent (in such capacity, the “Successor
Agent”), amending and restating the Amended and Restated Credit Agreement dated
as of June 8, 2007 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Existing Credit Agreement”; and as amended and
restated pursuant to the terms of the Amendment Agreement or otherwise amended,
restated, supplemented, waived or otherwise modified from time to time after the
Second Restatement Effective Date, the “Credit Agreement”) among the Company,
the Lenders, the Term Loan Administrative Agent, the Resigning Agent, the
Collateral Agent, Keybank National Association, as Documentation Agent, and
Citigroup Global Markets, Inc., as Syndication Agent. Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement or the Amendment Agreement, as applicable.
     By its signature below, each of the Obligors signatory hereto (each, a
“Signatory”) hereby acknowledges, consents and agrees to the Credit Agreement
and the Amendment Agreement.
     Each Signatory hereby reaffirms, as of the Second Restatement Effective
Date, (a) the covenants and agreements made by such Signatory contained in each
Loan Document to which it is a party, (b) with respect to each Signatory party
to a Subsidiary Guaranty, its guarantee of payment of the Obligations pursuant
to such Subsidiary Guaranty, and (c) with respect to each Signatory party to a
Security

2



--------------------------------------------------------------------------------



 



Agreement or a Mortgage, its pledges and other grants of Liens in respect of the
Obligations pursuant to any such Loan Document, in each case, as such covenants,
agreements and other provisions may be modified by the Amendment Agreement or
the Credit Agreement.
     Each Signatory hereby represents and warrants that, immediately after
giving effect to the Second Restatement Effective Date, each Loan Document, in
each case as modified by Amendment Agreement or the Credit Agreement (where
applicable), to which it is a party continues to be a legal, valid and binding
obligation of the undersigned, enforceable against such party in accordance with
its terms (except, in any case, as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally and by principles of equity).
     Each Signatory hereby certifies that, on the Second Restatement Effective
Date, immediately after giving effect to amendment and restatement of the
Existing Credit Agreement:

  (a)   the representations and warranties set forth in each Loan Document to
which such Signatory is a party are, in each case, true and correct in all
material respects with the same effect as if made on the date hereof (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date); and     (b)   no Default has occurred and is continuing.

     Each Signatory further confirms that each Loan Document, in each case as
modified by the Amendment Agreement or the Credit Agreement (where applicable),
to which it is a party is and shall continue to be in full force and effect and
the same are hereby ratified and confirmed in all respects, except that upon the
occurrence of Second Restatement Effective Date, all references in such Loan
Documents to the “Credit Agreement”, “Loan Documents”, “thereunder”, “thereof”,
or words of similar import shall mean the Credit Agreement and the other Loan
Documents, as the case may be, in each case after giving effect to the
amendments and other modifications provided for in Amendment Agreement.
     Each Signatory hereby acknowledges and agrees that the acceptance by the
Administrative Agents and each Lender of this document shall not be construed in
any manner to establish (or indicate) any course of dealing on any
Administrative Agent’s or any Lender’s part, including the providing of any
notice or the requesting of any acknowledgment not otherwise expressly provided
for in any Loan Document with respect to any future amendment, waiver,
supplement or other modification to any Loan Document or any arrangement
contemplated by any Loan Document.
     This Affirmation and Consent is a Loan Document executed pursuant to the
Credit Agreement and shall be construed, administered and applied in accordance
with all of the terms and provisions of the Credit Agreement. This Affirmation
and Consent shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
     THIS AFFIRMATION AND CONSENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK).
     This Affirmation and Consent may be executed in any number of counterparts
by the parties hereto, each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
agreement. The parties hereto agree that delivery of an executed counterpart of
a signature page to this Affirmation and Consent by facsimile (or .pdf or other
electronic

3



--------------------------------------------------------------------------------



 



transmission) shall be effective as delivery of an original executed counterpart
of this Affirmation and Consent.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Affirmation and Consent as of the date first above written.

            FERRO CORPORATION
      By:           Name:   John T. Bingle       Title:   Treasurer    

            FERRO ELECTRONIC MATERIALS INC.
      By:           Name:   John T. Bingle       Title:   Treasurer    

            FERRO PFANSTIEHL LABORATORIES, INC.
      By:           Name:   John T. Bingle       Title:   Treasurer    

            FERRO COLOR & GLASS CORPORATION
      By:           Name:   John T. Bingle       Title:   Treasurer    

            FERRO INTERNATIONAL SERVICES INC.
      By:           Name:   John T. Bingle       Title:   Treasurer    

            FERRO CHINA HOLDINGS INC.
      By:           Name:   John T. Bingle       Title:   Treasurer    

            OHIO-MISSISSIPPI CORPORATION
      By:           Name:   John T. Bingle       Title:   Treasurer    





--------------------------------------------------------------------------------



 



            CATAPHOTE CONTRACTING COMPANY
      By:           Name:   John T. Bingle       Title:   Treasurer    

            THE FERRO ENAMEL SUPPLY COMPANY
      By:           Name:   John T. Bingle       Title:   Treasurer    

            FERRO FAR EAST, INC.
      By:           Name:   John T. Bingle       Title:   Treasurer  





--------------------------------------------------------------------------------



 



         

          Acknowledged and Agreed     as of the date first above written:    
 
        CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as the Term Loan Administrative Agent    
 
       
By:
       
 
 
 
Name: William O’Daly    
 
  Title:   Director    
 
       
By:
       
 
 
 
Name: Ilya Ivashkov    
 
  Title:   Associate    





--------------------------------------------------------------------------------



 



          Acknowledged and Agreed     as of the date first above written:    
 
        PNC BANK, NATIONAL ASSOCIATION,
as the Revolving Loan Administrative Agent    
 
       
By:
       
 
 
 
Name: Peter M. Hilton    
 
  Title:   Executive Vice President    





--------------------------------------------------------------------------------



 



EXHIBIT L
SECOND RESTATEMENT EFFECTIVE DATE CERTIFICATE
FERRO CORPORATION
[                    ], 2009
     This certificate is delivered pursuant to Section 5(j) of that certain
Amendment and Restatement and Resignation and Appointment Agreement dated as of
[                    ], 2009 (“Amendment Agreement”) among Ferro Corporation, an
Ohio corporation (the “Company”), the Lenders party thereto, Credit Suisse,
Cayman Islands Branch, as Term Loan Administrative Agent (in such capacity, the
“Term Loan Administrative Agent”), and National City Bank, as resigning
Revolving Loan Administrative Agent (in such capacity, the “Resigning Agent”)
and as Collateral Agent (in such capacity, the “Collateral Agent”) and PNC Bank,
National Association, as successor Revolving Loan Administrative Agent (in such
capacity, the “Successor Agent”), amending and restating the Amended and
Restated Credit Agreement dated as of June 8, 2007 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Existing
Credit Agreement”; and as amended and restated pursuant to the terms of the
Amendment Agreement or otherwise amended, restated, supplemented, waived or
otherwise modified from time to time after the Second Restatement Effective
Date, the “Credit Agreement”) among the Company, the Lenders, the Term Loan
Administrative Agent, the Resigning Agent, the Collateral Agent, Keybank
National Association, as Documentation Agent, and Citigroup Global Markets,
Inc., as Syndication Agent. Terms used herein, unless otherwise defined herein,
have the meanings provided in the Credit Agreement.
     The undersigned hereby certifies, represents and warrants, for and on
behalf of the Company and its Subsidiaries, that, as of the Second Restatement
Effective Date:
     1. Authority. The undersigned is an Authorized Officer of the Company and,
in such capacity, is authorized and empowered to execute this certificate on
behalf of the Company.
     2. Consummation of Transaction. All actions necessary to consummate the
Transaction have been consummated and taken in accordance with all applicable
law.
     3. Closing Fees, Expenses, etc. The Administrative Agents shall have
received for their own account, or for the account of each other Person entitled
thereto, as the case may be, all fees, costs and expenses due and payable
pursuant to Sections 3.3 and, if then invoiced, 10.3 of the Credit Agreement.
     4. Compliance with Warranties, No Default, etc. The following statements
are true and correct:
     (a) the representations and warranties set forth in each Loan Document
shall, in each case, be true and correct in all material respects with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date); and
     (b) no Default has occurred and is continuing.





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this certificate to be
executed and delivered, and the certifications, representations and warranties
contained herein to be made, by its Authorized Officer as of the date hereof.

            FERRO CORPORATION
      By:           Name:   John T. Bingle       Title:   Treasurer    





--------------------------------------------------------------------------------



 



SCHEDULE I
Disclosure Schedules to Second Amended and Restated Credit Agreement
* All previous disclosure schedules to the credit agreement and the amended and
restated credit agreement are hereby incorporated into this document, except for
the disclosure schedules that are amended and restated as set forth below.
ITEM 6.8 Existing Subsidiaries
Name of Subsidiary

     
Ferro China Holdings Inc
  USA
Zibo Ferro Performance Materials Company, Limited (70%)
  Peoples Republic of China
Ferro Electronic Materials Inc
  USA
Ferro Finance Corporation
  USA
Ferro Color & Glass Corporation
  USA
Ferro Colores SA de CV
  Mexico
Ferro International Services Inc
  USA
Ferro Pfanstiehl Laboratories, Inc
  USA
Ferro Pfanstiehl (Europe) Ltd.
  United Kingdom
Ferro Argentina SA
  Argentina
Minera Loma Blanca SA
  Argentina
Procesadora de Boratos Argentinos SA
  Argentina
Ferro Corporation (Australia) Pty Ltd
  Australia
Ferro Enamel do Brasil Industria e Comercio Ltda.
  Brazil
Ferro Industrial Products Ltd
  Canada
ESFEL SA (19%)
  Ecuador
Ferro Holding GmbH
  Germany
Ferro GmbH
  Germany
Ferro Magmalor GmbH
  Germany
PT Ferro Mas Dinamika (95%)
  Indonesia
Ferro Japan K.K
  Japan
Ferro Far East Ltd
  Hong Kong
Ferro Far East Company SDN, BHD
  Malaysia
Ferro Mexicana SA de CV
  Mexico
Ferro B.V
  The Netherlands
Ferro (Belgium) Sprl
  Belgium
FC France Acquisition Sarl
  France
Ferro Couleurs France SA
  France
PT Ferro Ceramic Colors Indonesia (59%)
  Indonesia
PT Ferro Additives Asia (75.4%)
  Indonesia
Ferro France Sarl
  France
Ferro Services Sarl
  France
Ferro Arnsberg GmbH iL
  Germany
Ferro (Italia) SrL
  Italy
Smaltochimica SrL (40%)
  Italy
Ferro (Holland) BV
  The Netherlands
Ferro Investments BV
  The Netherlands
Ferro Industrias Quimicas (Portugal) Lda
  Portugal
Ferro LLC
  Russia
Ferro (Suzhou) Performance Materials Co. Ltd.
  Peoples Republic of China
Ferro Taiwan Ltd
  Republic of China
DC-Ferro Co., Ltd. (50%)
  Republic of Korea
Ferro Spain SA
  Spain
Gardenia-Quimica SA (36%)
  Spain
Kerajet SA (19.99%)
  Spain
Ferro (Thailand) Co. Ltd.
  Thailand
Ferro Cerdec (Thailand) Co. Ltd (49%)
  Thailand





--------------------------------------------------------------------------------



 



     
Ferro de Venezuela CA (51%)
  Venezuela
Ferro (Great Britain) Ltd
  United Kingdom
Ferro Colours (UK) Ltd. (Dormant)
  United Kingdom
Ferro Drynamels Limited (Dormant)
  United Kingdom
Ferro Normandy Plastics Limited (Dormant)
  United Kingdom
Midland Coatings Limited (Dormant)
  United Kingdom
Ohio-Mississippi Corporation (Dormant)
  USA
Cataphote Contracting Company (Dormant)
  USA
The Ferro Enamel Supply Company (Dormant)
  USA
Ferro Far East, Inc. (Dormant)
  USA

ITEM 6.12 Environmental Matters
See attached.





--------------------------------------------------------------------------------



 



Item 6.12 Environmental Disclosures

                                          Estimated Section   Location   Issue  
Estimated Cost   Completion Date
6.12(i)
  Niagara Falls, NY   Buried TENORM. When Cookson owned the site they buried
some silica fume in back of the plant that contains TENORM. The landfill area
has been of interest to NRC and NYDEC.   Not Known   Not Known
 
                   
6.12(e)
  Hammond, IN   CERCLIS list. One of the three land parcels (parking lot area)
at the former Keil Chemical site is listed on CERCLIS because it has a landfill
area created by Union Carbide when they owned the land. No clean up was required
due to a low CERCLIS score.   Not Known   Not Known
 
                   
6.12(e)
  South Plainfield, NJ   CERCLIS list. This site was put on the CERCLIS list in
1993 and we don’t know why. Ferro sold this site in 2003 and went through a NJ
ISRA investigation. After some limited remediation it met residential clean up
criteria.   Not Known   Not Known
 
                   
6.12(a),(d)
  Castenheira, Portugal   Wastewater treatment. Need to upgrade wastewater
treatment plant to meet discharge limitations during storm events, which
hydraulically overload the current treatment system.   $ 360,000     Not Known
 
                   
(6.12(a), (b), (d))
  South Plainfield, NJ   Title V Air Permitting Compliance. The State of New
Jersey has notified the Company of alleged non-compliance with the facility’s
Title V operating permit. The New Jersey Department of Environmental Protection
(NJDEP) informally alleged up to $1.9MM in liability for alleged violations of
its Title V permit. The Company and NJDEP have been participating in discussions
to resolve the issues. To date, no Complaint or Administrative Order & Notice of
Civil Administrative Penalty Assessment have been filed or issued by the NJDEP.
The Company expects to enter an Administrative Consent Order, which will be
negotiated to resolve outstanding alleged Title V Operating Permit issues,
including the penalty settlement. The NJDEP’s most recent informal penalty
settlement offer is $400,000.   $ 400,000     Consent Order Finalized in Fourth
Quarter 2009.
Penalty paid in quarterly installments until 2010.
 
                   
(6.12(a), (b), (d))
  Bridgeport, NJ   The Company is in receipt of October 2008 correspondence from
the Mid Atlantic Environmental Law Center on behalf of the New Jersey
Environmental Federation (NJEF) communicating NJEF’s notice of intent to file a
citizens’ suit under the Clean Water Act for alleged non-compliance with the
facility’s New Jersey   Not Known   Not Known

 



--------------------------------------------------------------------------------



 



                                              Estimated Section   Location  
Issue   Estimated Cost   Completion Date

    Pollution Discharge Elimination System permit. The violations alleged in the
NJEF’s notice of intent stem from events at the facility that were previously
resolved with the NJDEP through the payment of a civil penalty and entry into an
administrative consent order requiring upgrades to the facility’s operations.
The company responded to NJEF’s letter citing the resolution of the issues and
other reasons why the NJEF’s claims are deficient.    
 
                       
(6.12 (b),(c))
  Geelong, Australia   The Company is in receipt of a May 2008 Cleanup Notice
from EPA Victoria indicating that the Geelong facility is being placed and
Priority Sites Register due to alleged soil and groundwater contamination. The
Cleanup Notice requires the Company to commission, conduct, and submit an
approved environmental audit by February 28, 2009. The Company is then required
to submit an Environmental Management Plan, consistent with recommendations of
the Environmental Audit, by May 30, 2009. Site investigation is ongoing. The
Company is in the process of pursuing other potentially responsible parties for
any costs or work it may incur or have to conduct pursuant to the Cleanup
Notice.   Not Known   Not Known
 
                       
6.12(b),(c)
  Rotterdam, Netherlands   Potential liability associated with remediation for
site. The Company believes that any soil/groundwater issues at the site were the
result of historic operations (a former gas works) prior to Ferro’s purchase.
The company is in the process of selling the facility and the Company expects to
transfer potential liability to the buyer upon closing of the transaction.   Not
Known   Not Known
 
                       
6.12(b),(c)
  Maasdam, Netherlands   Closed site where Ferro ceased operation in the 1980s.
The Government alleged contamination and filed legal action whereby a Lien was
placed on the Company’s Uden facility for an amount up to €1.36M. The Lien is
permitted pursuant to 7.2.3(m). Technical reports to support Ferro’s position
that most contamination was caused by prior owner. Ferro and government are
completing a settlement for €125,000.   € 125,000.     Fourth Quarter 2009.
 
                       
6.12(b),(c)
  Sao Bernardo, Brazil   Ferro closed the site but retained ownership of a
portion of the property for which remediation may be necessary. The company has
sought and is awaiting approval of the remediation plan. Additional
investigation is proceeding.   $ 920K     Not Known
 
                       
6.12(a),(d)
  Newport, United
Kingdom   New effluent limits in the site’s discharge permit require an upgrade
to the site’s biological treatment plant for Ferro and Solutia generated
wastewater prior to discharge. Costs of upgrades to be split by Ferro and
Solutia. Construction of the plant is in progress and the balance of the
remaining financial commitment is estimated to be $500K. Construction and
start-up is complete.   $ 500,000       2009  

 



--------------------------------------------------------------------------------



 



Summary of Superfund Site Liabilities and Environmental Reserves
Active Ferro Sites

                                                  Changes in the Site   Issue  
Description   Reserve   Comments   Reserve Amount
Hammond
  Groundwater
contamination   Under a 1993 consent order with IDEM, a subsurface investigation
study revealed groundwater contamination that will be required to be cleaned up
in the future.   $ 2,900,000     In January 2007 we met with Dover (current site
operator) to review the proposed groundwater treatment system. We will need to
work closely with Dover during the installation to minimize its impact on their
ongoing operations. In March 2007 the Remediation Work Plan was completed and
submitted to IDEM that includes the treatability testing results, risk
assessment showing the preliminary remediation objectives (PRO), and proposed
groundwater treatment system. The Company and IDEM modified the workplan and the
revised workplan was approved by IDEM on November 17, 2008. The Company is in
the process of implementing the workplan and provides quarterly project status
updates to IDEM.   No change.
 
                       
Various
  Superfund Sites   The Company has been a party in several current and former
Superfund Sites. The largest Superfund exposure was the WDIG Site. Ferro has
resolved liability for this site but is still a party at several other Superfund
Sites   $ 350,000     Ongoing.   No change.
 
                       
Metallica
      (Powder Coatings Sale)                

 



--------------------------------------------------------------------------------



 



                                                  Changes in the Site   Issue  
Description   Reserve   Comments   Reserve Amount
Arnsberg
  Soil contamination   Former USTs may have contaminated soil   $ 100,000    
Site had contamination issues. No claims or ascertains received from buyer to
date.   No change.

 



--------------------------------------------------------------------------------



 



SCHEDULE II
PERCENTAGES;
LIBOR OFFICE;
DOMESTIC OFFICE

                                                      ORIGINAL          
EXTENDED     NAME AND           REVOLVING   ORIGINAL TERM   REVOLVING   NEW TERM
NOTICE ADDRESS       DOMESTIC   LOAN   LOAN   LOAN   LOAN OF LENDER   LIBOR
OFFICE   OFFICE   COMMITMENT   COMMITMENT   COMMITMENT   COMMITMENT
National City Bank
1900 East Ninth Street
Cleveland, OH 44114
Facsimile No.: (216) 222-9396
Attention: Robert S. Coleman
  National City Bank
1900 East Ninth Street
Cleveland, OH 44114   National City Bank
1900 East Ninth Street
Cleveland, OH 44114     0.0000000000 %     4.7878846837 %     18.3333333333 %  
  18.3333333333 %
 
                                       
Credit Suisse, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010-3629
Facsimile No.: (212) 325-8321
Attention: Brian T. Caldwell
  Credit Suisse, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010-3629   Credit Suisse, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010-3629     0.0000000000 %     3.0387424128 %     13.3333333333
%     13.3333333333 %
 
                                       
PNC Bank, National Association
Address on file with Revolving Loan Administrative Agent
  PNC Bank, National Association
Address on file with Revolving Loan Administrative Agent   PNC Bank, National
Association
Address on file with Revolving Loan Administrative Agent     0.0000000000 %    
0.4029564575 %     2.9277576667 %     2.9277576667 %

 



--------------------------------------------------------------------------------



 



                                                      ORIGINAL          
EXTENDED     NAME AND           REVOLVING   ORIGINAL TERM   REVOLVING   NEW TERM
NOTICE ADDRESS       DOMESTIC   LOAN   LOAN   LOAN   LOAN OF LENDER   LIBOR
OFFICE   OFFICE   COMMITMENT   COMMITMENT   COMMITMENT   COMMITMENT
KeyBank National Association
127 Public Square, 6th Floor
Cleveland, Ohio 44114
Facsimile No.: (216) 689-4649
Attention: Brian Fox
  KeyBank National Association
127 Public Square, 6th Floor
Cleveland, Ohio 44114   KeyBank National Association
127 Public Square, 6th Floor
Cleveland, Ohio 44114     0.0000000000 %     1.1111111211 %     10.0000000000 %
    10.0000000000 %
 
                                       
Citicorp North America, Inc.
388 Greenwich Street, 21st floor
New York, NY 10013
Facsimile No.: (646) 291-1817
Attention: Daniel H. Gouger
  Citicorp North America, Inc.
388 Greenwich Street, 21st floor
New York, NY 10013   Citicorp North America, Inc.
388 Greenwich Street, 21st floor
New York, NY 10013     0.0000000000 %     1.2446257286 %     9.0722423333 %    
9.0722423333 %
 
                                       
JPMorgan Chase Bank, N.A.
One Oxford Centre
301 Grant Street, Suite 1100
Facsimile No.: (312) 385-7096
Attention: Shawuana Simmons
  JPMorgan Chase Bank, N.A.
One Oxford Centre
301 Grant Street, Suite 1100   JPMorgan Chase Bank, N.A.
One Oxford Centre
301 Grant Street, Suite 1100     0.0000000000 %     0.0000000000 %    
11.6666666667 %     11.6666666667 %

 



--------------------------------------------------------------------------------



 



                                                      ORIGINAL          
EXTENDED     NAME AND           REVOLVING   ORIGINAL TERM   REVOLVING   NEW TERM
NOTICE ADDRESS       DOMESTIC   LOAN   LOAN   LOAN   LOAN OF LENDER   LIBOR
OFFICE   OFFICE   COMMITMENT   COMMITMENT   COMMITMENT   COMMITMENT
Bank of America, N.A.
Address on file with Revolving Loan Administrative Agent and Term Loan
Administrative Agent
  Bank of America, N.A.
Address on file with Revolving Loan Administrative Agent and Term Loan
Administrative Agent   Bank of America, N.A.
Address on file with Revolving Loan Administrative Agent and Term Loan
Administrative Agent     0.0000000000 %     2.4939096449 %     6.6666666667 %  
  6.6666666667 %
 
                                       
Fifth Third Bank
600 Superior Avenue East
Cleveland, OH 44114
Facsimile No.: (216) 274-5507
Attention: Roy C. Lanctot
  Fifth Third Bank
600 Superior Avenue East
Cleveland, OH 44114
  Fifth Third Bank
600 Superior Avenue East
Cleveland, OH 44114     0.0000000000 %     0.0000000000 %     10.0000000000 %  
  10.0000000000 %
 
                                       
U.S. Bank National Association
Address on file with Revolving Loan Administrative Agent and Term Loan
Administrative Agent
  U.S. Bank National Association
Address on file with Revolving Loan Administrative Agent   U.S. Bank National
Association
Address on file with Revolving Loan Administrative Agent     0.0000000000 %    
1.6467766948 %     6.6666666667 %     6.6666666667 %
 
                                       
RBS Citizens, National Association
Address on file with Revolving Loan Administrative Agent and Term Loan
Administrative Agent
  RBS Citizens, National Association
Address on file with Revolving Loan Administrative Agent   RBS Citizens,
National Association
Address on file with Revolving Loan Administrative Agent     0.0000000000 %    
0.0000000000 %     6.6666666667 %     6.6666666667 %

 



--------------------------------------------------------------------------------



 



                                                      ORIGINAL          
EXTENDED     NAME AND           REVOLVING   ORIGINAL TERM   REVOLVING   NEW TERM
NOTICE ADDRESS       DOMESTIC   LOAN   LOAN   LOAN   LOAN OF LENDER   LIBOR
OFFICE   OFFICE   COMMITMENT   COMMITMENT   COMMITMENT   COMMITMENT
FirstMerit Bank, N.A.
101 West Prospect Avenue,
Suite 350
Cleveland, OH 44115
Facsimile No.: (216) 802-6514
Attention: Jonathan M. Isaacs
  FirstMerit Bank, N.A.
101 West Prospect Avenue,
Suite 350
Cleveland, OH 44115   FirstMerit Bank, N.A.
101 West Prospect Avenue, Suite 350
Cleveland, OH 44115     0.0000000000 %     0.2222222387 %     4.6666666667 %    
4.6666666667 %
 
                                       
Highland Capital Management, L.P.
Address on file with Term Loan Administrative Agent
  Highland Capital Management, L.P.
Address on file with Term Loan Administrative Agent   Highland Capital
Management, L.P.
Address on file with Term Loan Administrative Agent     0.0000000000 %    
21.7063285064 %     0.0000000000 %     0.0000000000 %
 
                                       
Credit Suisse Alternative Investments
Address on file with Term Loan Administrative Agent
  Credit Suisse Alternative Investments
Address on file with Term Loan Administrative Agent   Credit Suisse Alternative
Investments
Address on file with Term Loan Administrative Agent     0.0000000000 %    
21.3675026472 %     0.0000000000 %     0.0000000000 %
 
                                       
Eaton Vance Management
Address on file with Term Loan Administrative Agent
  Eaton Vance Management
Address on file with Term Loan Administrative Agent   Eaton Vance Management
Address on file with Term Loan Administrative Agent     0.0000000000 %    
9.5691077821 %     0.0000000000 %     0.0000000000 %

 



--------------------------------------------------------------------------------



 



                                                                  ORIGINAL      
    EXTENDED     NAME AND           REVOLVING   ORIGINAL TERM   REVOLVING   NEW
TERM NOTICE ADDRESS       DOMESTIC   LOAN   LOAN   LOAN   LOAN OF LENDER   LIBOR
OFFICE   OFFICE   COMMITMENT   COMMITMENT   COMMITMENT   COMMITMENT
Metropolitan Life Insurance Company
Address on file with Term Loan Administrative Agent
  Metropolitan Life Insurance Company
Address on file with Term Loan Administrative Agent   Metropolitan Life
Insurance Company
Address on file with Term Loan Administrative Agent     0.0000000000 %    
3.1435132705 %     0.0000000000 %     0.0000000000 %
 
                                       
Deerfield Capital Management LLC
Address on file with Term Loan Administrative Agent
  Deerfield Capital Management LLC
Address on file with Term Loan Administrative Agent   Deerfield Capital
Management LLC
Address on file with Term Loan Administrative Agent     0.0000000000 %    
3.9670205420 %     0.0000000000 %     0.0000000000 %
 
                                       
Sankaty Advisors, LLC
Address on file with Term Loan Administrative Agent
  Sankaty Advisors, LLC
Address on file with Term Loan Administrative Agent   Sankaty Advisors, LLC
Address on file with Term Loan Administrative Agent     0.0000000000 %    
4.3702434440 %     0.0000000000 %     0.0000000000 %
 
                                       
Seneca Capital
Address on file with Term Loan Administrative Agent
  Seneca Capital
Address on file with Term Loan Administrative Agent   Seneca Capital
Address on file with Term Loan Administrative Agent     0.0000000000 %    
0.6891549410 %     0.0000000000 %     0.0000000000 %
 
                                       
First Commonwealth Bank
Address on file with Term Loan Administrative Agent
  First Commonwealth Bank
Address on file with Term Loan Administrative Agent   First Commonwealth Bank
Address on file with Term Loan Administrative Agent     0.0000000000 %    
4.9551967486 %     0.0000000000 %     0.0000000000 %
 
                                       
TriState Capital Bank
Address on file with Term Loan Administrative Agent
  TriState Capital Bank
Address on file with Term Loan Administrative Agent   TriState Capital Bank
Address on file with Term Loan Administrative Agent     0.0000000000 %    
3.3564505247 %     0.0000000000 %     0.0000000000 %

 



--------------------------------------------------------------------------------



 



                                                                  ORIGINAL      
    EXTENDED     NAME AND           REVOLVING   ORIGINAL TERM   REVOLVING   NEW
TERM NOTICE ADDRESS       DOMESTIC   LOAN   LOAN   LOAN   LOAN OF LENDER   LIBOR
OFFICE   OFFICE   COMMITMENT   COMMITMENT   COMMITMENT   COMMITMENT
McDonnell Investment Management, LLC
Address on file with Term Loan Administrative Agent
  McDonnell Investment Management, LLC
Address on file with Term Loan Administrative Agent   McDonnell Investment
Management, LLC
Address on file with Term Loan Administrative Agent     0.0000000000 %    
0.0861443745 %     0.0000000000 %     0.0000000000 %
 
                                       
Morgan Stanley Investment Management Inc.
Address on file with Term Loan Administrative Agent
  Morgan Stanley Investment Management Inc.
Address on file with Term Loan Administrative Agent   Morgan Stanley Investment
Management Inc.
Address on file with Term Loan Administrative Agent     0.0000000000 %    
2.6666666368 %     0.0000000000 %     0.0000000000 %
 
                                       
The PrivateBank & Trust Company
Address on file with Term Loan Administrative Agent
  The PrivateBank & Trust Company
Address on file with Term Loan Administrative Agent   The PrivateBank & Trust
Company
Address on file with Term Loan Administrative Agent     0.0000000000 %    
2.6561527374 %     0.0000000000 %     0.0000000000 %
 
                                       
Travelers Insurance Co.
Address on file with Term Loan Administrative Agent
  Travelers Insurance Co.
Address on file with Term Loan Administrative Agent   Travelers Insurance Co.
Address on file with Term Loan Administrative Agent     0.0000000000 %    
1.0959151891 %     0.0000000000 %     0.0000000000 %
 
                                       
Fortis Bank SA/NV, New York Branch
Address on file with Term Loan Administrative Agent
  Fortis Bank SA/NV, New York Branch
Address on file with Term Loan Administrative Agent   Fortis Bank SA/NV, New
York Branch
Address on file with Term Loan Administrative Agent     0.0000000000 %    
1.3303464520 %     0.0000000000 %     0.0000000000 %

 



--------------------------------------------------------------------------------



 



                                                      ORIGINAL          
EXTENDED     NAME AND           REVOLVING   ORIGINAL TERM   REVOLVING   NEW TERM
NOTICE ADDRESS       DOMESTIC   LOAN   LOAN   LOAN   LOAN OF LENDER   LIBOR
OFFICE   OFFICE   COMMITMENT   COMMITMENT   COMMITMENT   COMMITMENT
Lufkin Advisors
Address on file with Term Loan Administrative Agent
  Lufkin Advisors
Address on file with Term Loan Administrative Agent   Lufkin Advisors
Address on file with Term Loan Administrative Agent     0.0000000000 %    
0.6666666816 %     0.0000000000 %     0.0000000000 %
 
                                       
Linden Capital LP
Address on file with Term Loan Administrative Agent
  Linden Capital LP
Address on file with Term Loan Administrative Agent   Linden Capital LP
Address on file with Term Loan Administrative Agent     0.0000000000 %    
1.7228873525 %     0.0000000000 %     0.0000000000 %
 
                                       
Arbiter Partners
Address on file with Term Loan Administrative Agent
  Arbiter Partners
Address on file with Term Loan Administrative Agent   Arbiter Partners
Address on file with Term Loan Administrative Agent     0.0000000000 %    
0.3241633056 %     0.0000000000 %     0.0000000000 %
 
                                       
Frontfour Master Fund
Address on file with Term Loan Administrative Agent
  Frontfour Master Fund
Address on file with Term Loan Administrative Agent   Frontfour Master Fund
Address on file with Term Loan Administrative Agent     0.0000000000 %    
0.3445774705 %     0.0000000000 %     0.0000000000 %
 
                                       
Amida Capital Management
Address on file with Term Loan Administrative Agent
  Amida Capital Management
Address on file with Term Loan Administrative Agent   Amida Capital Management
Address on file with Term Loan Administrative Agent     0.0000000000 %    
1.0337324115 %     0.0000000000 %     0.0000000000 %

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
FOREIGN SUBSIDIARIES

     
Zibo Ferro Performance Materials Company, Limited (70%)*
  Peoples Republic of China
Ferro Colores S.A. de C.V**
  Mexico
Ferro Argentina SA
  Argentina
Ferro Corporation (Australia) Pty Ltd
  Australia
Ferro Enamel do Brasil Industria e Comercio Ltda.
  Brazil
Ferro Industrial Products Ltd
  Canada
Ferro Holding GmbH
  Germany
PT Ferro Mas Dinamika (95%)
  Indonesia
Ferro Japan K.K
  Japan
Ferro Far East Ltd
  Hong Kong
Ferro Mexicana SA de CV
  Mexico
Ferro (Suzhou) Performance Materials Co. Ltd.
  Peoples Republic of China
Ferro Taiwan Ltd
  Taiwan
Ferro Spain SA
  Spain
Ferro (Thailand) Co. Ltd.
  Thailand
Ferro de Venezuela CA (51%)
  Venezuela
Ferro (Great Britain) Ltd
  United Kingdom
Ferro BV
  (Netherlands)
Ferro LLC
  Russia

 

*   Subsidiary of Ferro China Holdings Inc.
**   Subsidiary of Ferro Color & Glass Corporation





--------------------------------------------------------------------------------



 



Schedule A
to Amendment and Restatement and Resignation and Appointment Agreement

          Extended Revolving Loan Lenders   Extended Revolving Loan Commitments
National City Bank
  $ 36,666,666.68  
PNC Bank
  $ 5,855,515.33  
Credit Suisse, Cayman Islands Branch
  $ 26,666,666.67  
JPMorgan Chase Bank, N.A.
  $ 23,333,333.33  
Fifth Third Bank
  $ 20,000,000.00  
Keybank
  $ 20,000,000.00  
Citibank
  $ 18,144,484.67  
Bank of America
  $ 13,333,333.33  
RBS Citizens
  $ 13,333,333.33  
U.S. Bank
  $ 13,333,333.33  
First Merit Bank, N.A.
  $ 9,333,333.33  
TOTAL
 
 
 
 
TOTAL
  $ 200,000,000.00  
TOTAL
 
 
 
 

 



--------------------------------------------------------------------------------



 



Schedule B
to Amendment and Restatement and Resignation and Appointment Agreement

          New Term Loan Lenders   New Term Loans
National City Bank
  $ 18,333,333.32  
PNC Bank
  $ 2,927,757.67  
Credit Suisse
  $ 13,333,333.33  
JPMorgan Chase Bank
  $ 11,666,666.67  
Fifth Third Bank
  $ 10,000,000.00  
Keybank
  $ 10,000,000.00  
Citibank
  $ 9,072,242.33  
Bank of America
  $ 6,666,666.67  
RBS Citizens
  $ 6,666,666.67  
US Bank
  $ 6,666,666.67  
First Merit
  $ 4,666,666.67  
TOTAL
 
 
 
 
TOTAL
  $ 100,000,000.00  
TOTAL
 
 
 
 

 